Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Applicant’s amendment submitted on October 21, 2020 in response to the previous Examiner’s Office action (OA) mailed on July 23, 2020 have been fully considered. 
In view of applicant’s amendment to claim 4, the 35USC 112(b) rejection is withdrawn. 
In view of applicant’s amendment and upon reconsideration, the 35 USC 102(a)(1) rejection of claim 1 over EP1383182 is withdrawn. 
In view of applicant’s amendment, new rejections under 35 USC 112(a) and 35 USC 112(b) are made. 
In view of applicant’s amendment and upon reconsideration, a new 35 USC 103 rejection based on Hamilton et al. (US 2004/0137202 A1) is made. 
Further, a new 35 USC 103 rejection of claims 7 and 8 is made.  Since this rejection is not necessitated by applicant’s amendment, the current OA is made Non-Final. 
Full faith and credit is given to the search and action of the previous Examiner. MPEP 704.01. 
Claim Objections

Claim 2 is objected to because of the following informalities:  replace “A” before the recitation “label” with “The”.  

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim 1 recites “wherein one or more regions of the facestock film between the VOC scavenger portions are free from the VOC scavenger”.  Specification fails to provide support for the aforementioned recitation.  While there is support to claim one or more regions on the surface of the substrate web are free of a material comprising VOC scavenger, there is no support to claim one or more regions of the facestock film between the VOC scavenger portions are free from the VOC scavenger as claimed.  See Figure 2 and 0075 of US Patent Application Publication No. 2019/0225404 A1 (“the published application”). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



As to claim 2, this claim recites “wherein the one or more regions of the of the layer that are free from the VOC scavenger form regions of the facestock film where one or more cuts are made during the formation of the labels.”   There is a lack of antecedent basis with respect to the recitations “the one or more regions of the of the layer”, “the VOC scavenger”, and “the labels” in the claim.   For purpose of examination, this claim is interpreted as one or more cuts are formed on a region of the substrate web during the formation of labels from the label facestock film, wherein the one or more regions of the substrate web are free from a material comprising VOC scavenger.  See 0071 of the published application. 

As to claims 3 and 4, these claims recite “the pattern” and “the material comprising a VOC scavenger”.  There is a lack of antecedent basis with respect to the aforementioned recitations in the claim. 

As to claim 5, this claim recites “wherein the one or more regions of the of the layer that are free from the VOC scavenger entirely cover portions of the facestock film where one or more cuts are made during the formation of the labels.”  There is a lack of antecedent basis with respect to the recitations “the one or more regions of the of the layer”, “the VOC scavenger”, and “the labels” in the claim. 



As to claim 7, this claim recites the layer of material disposed on the surface of the substrate web comprises VOC scavenger particles and a binder.  This claim depends from claim 1, wherein claim 1 recites that the layer of material comprises “VOC scavenger portions”.   Accordingly, it is not clear whether the VOC scavenger particles and the binder are additional elements or further refers to the VOC scavenger portions of claim 1.  For purpose of examination, the VOC scavenger portions includes the particles and the binder. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2004/0137202A1). 

As to claim 1, Hamilton discloses a multifunctional food wrap 60 (label facestock film) that is provided as a material web 62 (layer of material) having protrusions 64 (VOC scavenger portions) containing a secondary functions 65 and having valleys 66 therebetween.  Moreover, Hamilton discloses that the material web 62 is disposed on the unembossed substrate 61 (substrate web) (Figure 6 and 0022).  Further, Hamilton discloses that an adhesive 68 is disposed within the valleys 66 (0022).    Figure 6 of Hamilton is reproduced below by the examiner for convenience. 

    PNG
    media_image1.png
    618
    918
    media_image1.png
    Greyscale


secondary function includes chemical or physical means to deliver the secondary function.  Further, according to Hamilton, the chemical means can include, but are not limited to, antimicrobial agents, preservatives, atmosphere modifiers, odor elimination agent, product spoilage indicators… (0032).   Moreover, Hamilton discloses that chemical means include chemical means to remove ethylene (0055) (VOC scavenger) and chemical means to provide odor elimination such as by providing materials such as zeolites and activated carbon (VOC scavenger) (0069-0070).   Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select any of the secondary functions including chemical means to remove ethylene, and chemical means to provide odor elimination such as by use of zeolites and activated carbon, motivated by the desire to form the multifunctional food wrap of Hamilton so that it can be useful for removing ethylene and for odor elimination. 

As to claim 1 limitation of the layer of material comprising VOC scavenger portions discontinuously in a horizontal direction, and wherein one or more regions of the facestock films between the VOC scavenger portions are free from the VOC scavenger, it is submitted that in Figure 6 of Hamilton, the protrusions 64 containing secondary function (VOC scavenger such as ethylene remover, zeolite, activated carbon) are discontinuously present in the horizontal direction (i.e. separated by the valleys 66).  Further, a person having ordinary skill in the art would recognize that the regions of the facestock film (e.g. valleys 66 of Hamilton) between the VOC scavenger portions (protrusions 64) are free from the VOC scavenger. 
structural difference between the presently claimed invention and the prior art of Hamilton and further that the prior art structure which is a food wrap renders obvious claim 1 and it is capable of performing the recited purpose or intended use.

As to claim 2, as set forth previously, Hamilton suggests one or more regions (valleys 62) of the facestock film that are free from VOC scavengers (Figure 6).  Further, as to claim recitation “where one or more cuts are made during the formation of the labels”, this recitation is an intended use of the claimed invention.  It is submitted that the claimed invention is directed to “a label facestock film” and not to “the labels”.  In 

As to claims 3 and 4, the VOC scavenger portions (protrusions 64) of Hamilton are provided in the form of a pattern (see Figure 6).  As to claim 3, it is submitted that Hamilton does not explicitly suggest whether the pattern increases the surface area of the material comprising a VOC scavenger.  However, no unobvious difference is seen between the pattern of the claimed invention and the pattern of Hamilton.  Accordingly, it is reasonable to presume that the pattern of Hamilton would intrinsically increase the surface area of the material comprising a VOC scavenger.   MPEP 2112.01 (I).  Furthermore, as to claim 4, Hamilton does not disclose whether the pattern is uniform pattern. However, a person having ordinary skill in the art would have found it obvious to select either uniform or non-uniform pattern, motivated by the desire to form a food packaging wrap with desired degree of the secondary function. 

As to claim 5, as shown in Figure 6 of Hamilton, the one or more regions (valleys 66) that are free of VOC scavenger entirely cover portions of the facestock film (e.g. portions of the substrate web 61 that is covered by the valley 66).  As to claim recitation “where one or more cuts are made during the formation of the labels”, this recitation is 

As to claim 6, Hamilton discloses ethylene scavenger (0054-0055).  Further, Hamilton also discloses zeolites (0070), which would be recognized by one of ordinary skill in the art as ethylene scavenger. See 0006 of the published application. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2004/0137202A1) as applied to claim 1 above, and further in view of Matthew Lawrence James Davison et al. (“Matthew”) (WO 2016/181132A1). 

 Hamilton is silent as to disclosing claims 7 and 8.

However, Matthew discloses a film for use in packaging structure, wherein the film comprises a component that is able to remove VOC (page 1, lines 1-2).  Further, Mathew discloses that the film includes a coating on the film surface which comprises a binder and a particulate protuberance (VOC scavenger particles) that is able to remove VOC from an environment in contact with the film in the packaging structure (page 4, lines 8-11).  
. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 2004/0137202A1) as applied to claim 1 above, and further in view of Cullen et al. (US 5,686,161).

Hamilton is silent as to disclosing claim 18.

However, Cullen discloses an oxygen absorbing label (abstract).  Further, Cullen discloses that the labels can be separated from a web to which the labels are secured by suitable cutting machinery or along perforations (cuts) between the labels (column 4, lines 10-11).  Further, Cullen discloses labels 11g that are separated from each other by perforations 37 (Figure 10 and column 11, lines 55-60). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide cuts through at least a part of the facestock film, motivated by the desire to separate the labels (create labels). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tatlock et al. (US 2019/0318665A1) discloses label facestock films comprising a substrate web and a pattern of active material on the surface of the substrate web (abstract). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 12, 2021